PER CURIAM.
This cause having come on for a hearing upon petitions filed pursuant to section 10(f) of the National Labor Relations Act, 29 U.S.C.A. § 160(f), by Wheeling Steel Corporation, petitioner, and by .general council and departmental councils of Wheeling Steel Corporation, intervening petitioners, to review and set aside an order of the National Labor • Relations Board dated May 12, 1936, made pursuant to said act, upon due consideration thereof, it is hereby ordered, upon the consent of counsel for the parties:
1. Petitioner, Wheeling Steel Corporation, its officers and agents, shall: (a) Cease and desist from in any manner interfering with, restraining, or coercing its *1022■employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection, as guaranteed in section 7 of the National Labor Relations Act, 29 U.S.C.A. § 157; (b) cease and desist from encouraging membership in the departmental councils or any other labor organization of its employees, or from discouraging membership in the lodges of the Amalgamated Association of Iron, Steel, and Tin Workers of North America established in its Portsmouth, Ohio, plant, or any other labor organization of its employees, by discrimination in regard to hire or tenure of employment or any term or condition of employment, or by threats of such discrimination; (c) cease and desist from in any manner ■dominating or interfering with the administration of the departmental councils ■or general council of Wheeling Steel Corporation, or any other labor organization of its employees, and from contributing financial or other support to such councils or any other labor organization of its employees, except that nothing in this paragraph shall prohibit the respondent from permitting its employees to confer with it during working hours without loss of time or pay; (d) withdraw all recognition from the departmental councils and the general council of Wheeling Steel Corporation as representatives of its employees, for the purpose of dealing with it ■concerning grievances, labor disputes, wages, rates of pay, hours of employment, ■or conditions of work.
2. The intervening petition of general council and departmental councils of Wheeling Steel Corporation is hereby dismissed.
3. Final disposition of the petition by Wheeling Steel Corporation to review the order of the National Labor Relations Board and of the Board’s answer thereto and request for enforcement, in so far as they relate to those paragraphs of the said Board’s order providing for the reinstatement with back pay of William Patton (paragraphs 4(a), 4(b), shall be held in abeyance until the further order of the court on application of either party.
Dismissed No. 7435 and ordering petitioner to cease and desist in No. 7426.